DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/1/2021 has been entered.

Response to Arguments
Applicant's amendments and remarks submitted 09/01/2021 have been entered and considered, but are not found convincing. Claims 2, 5, 1, 15, 21, 34  have been amended.  Claims 1, 7-9, 11, 17-19, 23-26, 30, 32-33 were cancelled. Claim 34 has been added. In summary, claims 2-6, 10, 12-16, 20-22, 27-29, 31, 34-35 are pending in the application. 
Response to Arguments
Claim Rejections - 35 USC § 112:
Applicant amended claims 12 and 21 to overcome the previous rejection 35 USC § 112.  The rejection of 12-16, 20-22, 27-28, 32 under  35 USC § 112 has been withdrawn. 


Claim Rejections - 35 U.S.C. 103:
Applicant’s arguments with respect to independent claims and claim 35  have been considered but are moot because the rejection either does not rely on the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument or rejection have been modified to address the newly added limitations.  The examiner relies on new reference OLIVER and Geisner.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s  2-3, 5, 12-13,15, 21, 27, 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over OLIVER et al, IDS, U.S Patent Application Publication No 2012/0239513 (“OLIVER”) in view of Stekkelpark, U.S Patent Application Publication No.2013/0346085 (“Stekkelpak”) further in view of Geisner et al, U.S Patent Application Publication No 20110246329 (“Geisner”)  
Regarding independent claim 2, OLIVER teaches method comprising: 
a method comprising: detecting, by a client device, a first command by a user in a physical environment of the user, the first command identify a physical object in the physical environment that is within a field of view of a depth sensor(¶0047-0048 “…For example, a depth sensor such as the KINECT sensor could be employed by a user to scan items and generate three-dimensional representations of the items. In other instances, a user may manually capture virtual representations of physical items in a mobile setting. In particular, the user may employ a mobile device (e.g., a smartphone) that is configured to scan a physical item and either generate a virtual representation of the item itself or provide scanned data to another device that generates the virtual representation”; [0048] “…Initially, as shown at block 302, a user manually scans a physical item.”; ¶0054 “ In some embodiments, physical items may be automatically scanned and added to a user's virtual closet. For instance, a depth camera or other image capturing device may be located in a user's home that automatically scans items brought into the user's home”;  ¶0017 “In various embodiments, the virtual closet may include two-dimensional or three-dimensional virtual representations, which may be added to the virtual closet using a number of different approaches. In some cases, virtual representations of items may be added to As used herein, the term "scan" includes any technology for capturing images of physical items.”; where user manually scans (captures) is considered as the first command”);
responsive to detecting the first command, capturing, using the depth sensor, spatial data of the physical object in the physical environment of the user identified by the first gesture that points to the physical object (¶0047 “This may include the user employing a depth camera or other device to scan a physical item and generate a three-dimensional representation of that item. In some instances, an in-home device could be used to scan items and generate virtual representations of the items. For example, a depth sensor such as the KINECT sensor could be employed by a user to scan items and generate three-dimensional representations of the items”; ¶0048 “Referring to FIG. 3, a flow diagram is provided that illustrates a method 300 for manually generating a virtual representation of a physical item and storing the virtual representation in a virtual closet in accordance with an embodiment of the present invention. Initially, as shown at block 302, a user manually scans a physical item. Any physical item could be scanned at block 302, including an item owned by the user or an item a user may wish to own (e.g., an item the user sees in a store or an item owned by a friend). Additionally, any of a variety of known image capturing techniques, such as a depth camera, may be employed to scan the item in order to generate a three-dimensional virtual representation of the object. Accordingly, a virtual representation of the item is generated, as shown at block 304”; ¶0072 “.. Additionally, in embodiments in which the virtual representation is a three-dimensional model created by scanning the item, the virtual representation may provide an actual depiction of the item for potential buyers to view” where use depth sensor to capturing physical item and generate a 3D virtual representation of object which the virtual representation is a three-dimensional model  is considered capturing spatial data of physical item); 
generating a model of the physical object based at least in part on the captured spatial data (¶0072 “In further embodiments of the present invention, the virtual closet may also be used to facilitate selling users' items. In particular, virtual representations of items could be uploaded from a user's virtual closet to an online platform directed to selling items (e.g., an auction website, shopping website, classified advertisements websites), such as the EBAY, AMAZON, or CRAIGSLIST websites, to provide a few examples. Allowing virtual representations of items from a virtual closet to be directly added to an online selling platform may provide a convenient way for users to sell items. Additionally, in embodiments in which the virtual representation is a three-dimensional model created by scanning the item, the virtual representation may provide an actual depiction of the item for potential buyers to view.”); 
displaying in a user interface of the client device, based on the model, a three- dimensional representation of the physical object identified by the first command (¶0040 “ As will be discussed in further detail below, in addition to providing virtual representations (i.e., visual depictions) of physical items, the virtual closet 200 may also store information regarding the physical items with the virtual representations. Accordingly, a user may select a virtual representation from the virtual closet 200 to view additional information about the item corresponding with the virtual representation. Additionally, virtual representations and other digital content may be associated with ; 
detecting, by the client device, a second command by the user, the second command to request to initiate an action with respect to the physical object identified by the first gesture without modifying a location of the physical object in the physical environment (¶0080 “….In the embodiment shown in FIG. 7, the system automatically identifies an item to sell; however, the user is given the option to decide whether to actually place the item for sale on an online selling platform.”¶0081 “Accordingly, a determination is made at block 706 regarding whether the user has selected to place the item for sale” where user select to place item for sale is considered as second command); and automatically initiating the action(¶0082 “Alternatively, if the user selects to place the item for sale, a process is performed at block 710 to provide information from the virtual closet to an online selling platform to place the item for sale on the selling platform.”) wherein the first identify the physical object captured by the depth sensor (¶0047-0048 “…For example, a depth sensor such as the KINECT sensor could be employed by a user to scan items and generate three-dimensional representations of the items. In other instances, a user may manually capture virtual representations of physical items in a mobile setting. In particular, the user may employ a mobile device (e.g., a smartphone) that is configured to scan a physical item and either generate a virtual representation of the item itself or provide scanned data to another device that generates the virtual representation”) OLIVER is understood to be silent on the remaining limitations of claim 2. 
In the same field of endeavor, Stekkelpark teaches detecting, by a client device, a first command by a user in a physical environment of the user, the first command including a first gesture that points to a physical object in the physical environment (¶0069 “In yet another implementation, an augmented reality device is provided, the device being equipped with at least one camera and least one acoustic-to-electric sensor. An image recognition module is also provided, said module being capable of detecting and recognizing various hand or finger gestures, and the combination of hand or finger gestures and objects (for example objects visible on the display of the device, or physical objects being captured by the device's camera). In other words, a system is provided, which is capable of recognizing hand and finger gestures and objects on a static or dynamic image. In such implementations, the user can make a virtual object selection on the display of the device by pointing with the physical hands or fingers to any of the virtual objects in the user's field of vision. In other implementations, the user can make a physical object selection through the display of the device by pointing with the physical hands or fingers to any of the physical objects in the user's field of vision.”); 
detecting, by the client device, a second command by the user, the second command request to initiate an action with respect to the physical object identified by the first gesture without modifying a location of the physical object in the physical environment (¶0069 “…In other implementations, the user can make a physical object selection through the display of the device by pointing with the physical 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention to modify a step of identifying physical items in a physical environment by scanning or bringing the physical items within a field of view of a depth sensor in order to display the three-dimensional virtual representations of captured physical items for sale online selling platforms of OLIVER with identifying a physical object in a physical environment by a gesture that points to the physical object as seen in Stekkelpark because this modification would make a physical object selection through the display of the device by pointing with the physical hands or fingers to any of the physical objects in the user's field of vision (¶0069 of Stekkelpark)  Both OLIVER and Stekkelpark are understood to be silent on the remaining limitation of claim 2.
In the same field of endeavor, Geisner teaches capturing, using the depth sensor, spatial data of the physical object in the physical environment (¶0034 “FIG. 2 illustrates an example embodiment of a capture device 20 that may be used for target recognition, analysis, and tracking in a scene, where the target can be a user or an object. According to an example embodiment, the capture device 20 may be ; 
generating a model of the physical object based at least in part on the captured spatial data (¶0062 “ In another example, the target is a human user and the system detects the user's features, such as eye color, size, and shape, hair color, type, and length, etc. The system may compare the detected features to a catalog of feature options and apply selected features to the visual represent”;  ¶0064 “The computing environment 12 may use a 3-D Model Builder 193 to create 3-D models from scanned scene information available from the image library and the capture device”;  ¶0137 “The system may detect at least one of the user's features and select a feature from the features library 197 that is representative of the detected feature. The system may automatically apply the selected feature to the user's visual representation 1050. Thus, the user's visual representation 1050 has the likeness of the user as selected by the system.”); displaying in a user interface of the client device, based on the model, a three- dimensional representation of the physical object ((see Figs. 9, 12-13); 
detecting, by the client device, a second command by the user, the second command including a second gesture to request to initiate an action with respect to the physical object without modifying a location of the physical object in the physical environment (¶0164] Scene 1410 may be a representation of a user's room For example, if a user 1002 reaches on an article such as article 1544 and grasps the article and moves it into the scene, the user can position the article within the scene 1410 at a desired location by grasping the article with a hand closing motion, and releasing the article with a hand opening motion. Similarly, the user can paint the room by grasping one of the two icons 1532 and 1534, and applying that to the scene 1550. Any number of different types of articles may be provided from third-party vendors.” ¶0165 “Scene 1410 may be created by scanning the user's environment (such as area 1001 in FIG. 9). Scene 1410 will maintain the perspective of the room as well as sizing information to allow articles presented therein to have the proper size in relation to the scene. Gestures specific to a presentation and shopping application may be used. For example, if an article is a rug and the user wishes to place a rug under the chair, as opposed to in front a chair, a specific gesture allows for positioning of the rug relative to the chair 1544.”); wherein both the first gesture and the second gesture are captured by the depth sensor (¶0028] As shown in FIG. 1A, tracking system 10 may further include a capture device 20. The capture device 20 may be, for example, a camera that may be used to visually monitor one or more users, such as the user 18, such that gestures and/or movements performed by the one or more users may be captured, analyzed, and tracked to perform one or more controls or actions within the application and/or animate an avatar or on-screen character, as will be described in more detail below.” ¶0035 “As shown in FIG. 2, the capture device 20 may include an image camera component 22. According to an example embodiment, the image camera component 22 may be a depth camera that may capture the depth image of a scene.)
OLIVER starts with identifying the physical items by scanning or bringing the physical items within a field of view of a depth sensor in order to generate and display the three-dimensional virtual representations of captured physical items.  Then, user selects the three-dimensional virtual representations of captured physical items to place for sale online selling platforms.  Stekkelpark suggests identifying a physical object in a physical environment by a gesture that points to the physical object.  Geisner teaches captures physical object within a field of view of a depth sensor and generate and display three-dimensional virtual representations of captured physical object on shopping application, then user can manipulate the virtual representations of captured physical object by gestures.  These gestures are captured by the depth sensor.
Therefore, in combination of OLIVER and Stekkelpark, it would have been obvious to a person of ordinary skill in the art at the time of invention to modify a step of selecting the three-dimensional virtual representations of captured physical items for sale online selling platforms of OLIVER with initiating an action with respect to the presentation of the physical object by a gesture and tracking user gestures by depth sensors as seen in Geisner because this modification would be used gestures specific to a presentation and shopping application (¶0165 of Geisner)
Thus, the combination of OLIVER, Stekkelpark and Geisner teaches a method comprising: detecting, by a client device, a first command by a user in a physical environment of the user, the first command including a first gesture that points to a physical object in the physical environment that is within a field of view of a depth sensor; responsive to detecting the first command, capturing, using the depth sensor, spatial data of the physical object in the physical environment of the user identified by the first gesture that points to the physical object; generating a model of the physical object based at least in part on the captured spatial data; displaying in a user interface of the client device, based on the model, a three- dimensional representation of the physical object identified by the first gesture included in the first command; detecting, by the client device, a second command by the user, the second command including a second gesture to request to initiate an action with respect to the physical object identified by the first gesture without modifying a location of the physical object in the physical environment; and automatically initiating the action, wherein both the first gesture that points to the physical object and the second gesture are captured by the depth sensor.
Regarding claim 3, OLIVER, Stekkelpark and Geisner teach the method of claim 2, wherein the second gesture to request to initiate the action with the respect to the physical object includes a request to obtain input regarding the physical object via an electronic marketplace (¶0075  of OLIVER “Additional information associated with placing the item for sale is accessed, as shown at block 610. This may include information such as a sales price and comments describing the item. The various online selling platforms may have different information requirements and options for placing items for sale. As such, the information accessed at block 610 may be dependent on the online selling platform selected by the user. The information may include information already associated with the virtual representation and stored by Additionally, the information may be manually specified by the user or the system may automatically determine the information. As an example of manually-provided information, the user could manually select a price and write a description of the item. As an example of system-provided information, the system could automatically determine a sales price and product description (e.g., by searching for product sales and description information for similar items online). If the system automatically generates information, the user may be provided the option to edit the information.” ; ¶0157 of Geisner “ In using the interface 1200, a user 1002 may make appropriate gestures to select garments from a garment rack 1235, place them in a holding area (garments 1242, 1244, 1246 and 1248) and move the garments onto the virtual model 1050. A user 1002 may use a scroll interface 1227 to move through garments on a virtual rack 1235. A user may select to put garments into a virtual shopping cart 1260 which a user may then purchase using a transaction interface (not shown). Purchasing items using the system may comprise using a purchasing interface provided by system 20 which a user 1002 may interact with using gestures, or may comprise being provided with a vendor specific interface through, for example, a browser window presented in the interface 1200”; ¶0177 of Geisner “The system may recommend clothing for the user based on the identity of these user characteristics. The clothing recommendations may be based on clothing in the user's closet or from clothing available for purchase in the virtual world marketplace. For example, a user may have a personal closet with a repository of items owned and associated with a particular visual representation. The personal closet may comprise an interface for allowing the user to view and modify clothing and other items that are applied to the user's visual representation. For example, accessories, shoes, etc, may be modified. A user's gender may be determined based on the captured data or as a result of accessing a profile associated with the user.) In addition, the same motivation is used as the rejection for claim 2.
Regarding claim 5, OLIVER, Stekkelpark and Geisner teach the method of claim 2, wherein the second gesture to request to initiate the action with the respect to the physical object includes a request to move the three-dimensional representation of the physical object to a different location within a virtual environment displayed in the user interface, and  wherein the automatic initiating of the action with the respect to the physical object includes modifying a location of the three-dimensional representation of the physical object within the virtual environment displayed in the user interface without modifying  the location of the physical object in the physical environment ( ¶0157 of Geisner “ In using the interface 1200, a user 1002 may make appropriate gestures to select garments from a garment rack 1235, place them in a holding area (garments 1242, 1244, 1246 and 1248) and move the garments onto the virtual model 1050. A user 1002 may use a scroll interface 1227 to move through garments on a virtual rack 1235. A user may select to put garments into a virtual shopping cart 1260 which a user may then purchase using a transaction interface (not shown). Purchasing items using the system may comprise using a purchasing interface provided by system 20 which a user 1002 may interact with using gestures, or may comprise being provided with a vendor specific interface through, for example, a browser window presented in the interface 1200”; ¶0164 of Geisner “ Scene 1410 may be a representation of a user's room or the scene scanned by the capture device 20 (or another background selected by the user). Elements within the scene which are determined to be objects can be removed from the scene, or can be replaced in the scene by other objects through motions of the user. For example, if a user 1002 reaches on an article such as article 1544 and grasps the article and moves it into the scene, the user can position the article within the scene 1410 at a desired location by grasping the article with a hand closing motion, and releasing the article with a hand opening motion. Similarly, the user can paint the room by grasping one of the two icons 1532 and 1534, and applying that to the scene 1550. Any number of different types of articles may be provided from third-party vendors.”)  In addition, the same motivation is used as the rejection for claim 2. 
Regarding independent claim 12, OLIVER teaches a system comprising: one or more hardware processors; and a non-transitory machine-readable medium for storing instructions that, when executed by the one or more hardware processors of a client device, cause the one or more hardware processors  to perform operations comprising (¶0025 “The invention may be described in the general context of computer code or machine-useable instructions, including computer-executable instructions such as program modules, being executed by a computer or other machine, such as a personal data assistant or other handheld device. Generally, program modules including routines, programs, objects, components, data structures, etc., refer to code that perform particular tasks or implement particular abstract data types. The invention may be practiced in a variety of system configurations, including hand-held devices, consumer electronics, general-purpose computers, more specialty computing : Remaining of claim 12 is similar in scope to claim 2 and therefore rejected under the same rationale.
Regarding claim 13, OLIVER, Stekkelpark and Geisner teach the system of claim 12, Remaining of claim 13 is similar in scope to claim 3 and therefore rejected under the same rationale.
Regarding claim 15, OLIVER, Stekkelpark and Geisner teach the system of claim 12, wherein the second gesture to request to initiate the action with the respect to the physical object includes a request to move the three-dimensional representation of the physical object to a different location within a virtual environment displayed in the user interface, and wherein the automatic initiating of the action with the respect to the physical object includes modifying a location of the three-dimensional representation of the physical object within the virtual environment displayed in the user interface of the client device without modifying the location of the physical object in the physical environment( ¶0157 of Geisner “ In using the interface 1200, a user 1002 may make appropriate gestures to select garments from a garment rack 1235, place them in a holding area (garments 1242, 1244, 1246 and 1248) and move the garments onto the virtual model 1050. A user 1002 may use a scroll interface 1227 to move through garments on a virtual rack 1235. A ¶0164 of Geisner “ Scene 1410 may be a representation of a user's room or the scene scanned by the capture device 20 (or another background selected by the user). Elements within the scene which are determined to be objects can be removed from the scene, or can be replaced in the scene by other objects through motions of the user. For example, if a user 1002 reaches on an article such as article 1544 and grasps the article and moves it into the scene, the user can position the article within the scene 1410 at a desired location by grasping the article with a hand closing motion, and releasing the article with a hand opening motion. Similarly, the user can paint the room by grasping one of the two icons 1532 and 1534, and applying that to the scene 1550. Any number of different types of articles may be provided from third-party vendors.”)  In addition, the same motivation is used as the rejection for claim 2. 
Regarding independent claim 21, OLIVER teaches a non-transitory machine-readable storage medium comprising instructions that, when executed by one or more hardware processors of a machine, cause the one or more hardware processors to perform operations comprising (¶0027 “ Computing device 100 typically includes a variety of computer-readable media. Computer-readable media can be any available media that can be accessed by computing device 100 and includes both volatile and nonvolatile media, removable and non-removable media. By way of : Remaining of claim 21 is similar in scope to claim 2 and therefore rejected under the same rationale.
Regarding claim 27, OLIVER, Stekkelpark and Geisner teach the non-transitory machine-readable storage medium of claim 21, Remaining of claim 27 is similar in scope to claim 3 and therefore rejected under the same rationale.
Regarding claim 29, OLIVER, Stekkelpark and Geisner teach the method as described in claim 2, wherein 10the physical object is a person (¶0130 as shown in Fig. 9 of Geisner  “As shown in FIG. 9, the system renders a visual representation 1050 on a display 1000 that corresponds to the user 1002 in the physical space 1001”) In addition, the same motivation is used as the rejection for claim 2. 
2.	Claims  4  and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over OLIVER et al, IDS, U.S Patent Application Publication No 2012/0239513 (“OLIVER”) in view of Stekkelpark, U.S Patent Application Publication No.2013/0346085 (“Stekkelpak”) further in view of Geisner et al, U.S Patent Application Publication No 20110246329 (“Geisner”) further in view of Cho et al, IDS, U.S Patent Application Publication No. 2010/0191770 (“Cho”)
Regarding claim 4, OLIVER, Stekkelpark and Geisner teach the method of claim 3, OLIVER, Stekkelpark and Geisner are understood to be silent on the remaining limitations of claim 4.
 wherein the input is a curated recommendation pertaining to the physical object (¶0052 of Cho “In some embodiments, a friend can recommend a fashion item to the owner of the social networking Virtual Closet. For example, a friend can recommend an item which they feel the owner is lacking in their Virtual Closet (e.g., you should buy a jean vest). As another example, a friend may recommend an item that can be used to complete a particular outfit. The recommended item can include, for example, a fashion item from the friend's own Virtual Closet (e.g., a link to or an image of a fashion item from the friend's Virtual Closet), an item that is for sale on a vendor's webpage, a description of a general fashion item (e.g., "you should get some shirts that are colorful"), or any other suitable fashion item. Recommend Item Input 430 can be selected to enter a fashion item recommendation. In some embodiments, a friend can provide a recommendation for the owner to get rid of a particular fashion item.”) 
Therefore, in combination of OLIVER, Stekkelpark and Geisner, it would have been obvious to a person of ordinary skill in the art at the time of invention to modify the method of displaying three-dimensional virtual representations of captured physical items for sale online selling platforms of OLIVER with providing recommend an item as seen in Cho because this modification would enter a fashion item recommendation (¶0052 of Cho).
Regarding claim 14, OLIVER, Stekkelpark and Geisner teach the system of claim 13, Remaining of claim 14 is similar in scope to claim 4 and therefore rejected under the same rationale.
s  6, 10, 16, 20, 22, 28 and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over OLIVER et al, IDS, U.S Patent Application Publication No 2012/0239513 (“OLIVER”) in view of Stekkelpark, U.S Patent Application Publication No.2013/0346085 (“Stekkelpak”) further in view of Geisner et al, U.S Patent Application Publication No 20110246329 (“Geisner”) further in view Hansen U.S Patent No. 8,655,053 (“Hansen”)
Regarding claim 6, OLIVER, Stekkelpark and Geisner teach the method of claim 2, further comprising: determining one or more measurements of the physical object based on the spatial data (¶0132 of Geisner “Image data and/or depth information may be used in to identify target features. Such target features for a human target may include, for example, height and/or arm length and may be obtained based on, for example, a body scan, a skeletal model, the extent of a user 1002 on a pixel area or any other suitable process or data. Using for example, the depth values in a plurality of observed pixels that are associated with a human target and the extent of one or more aspects of the human target such as the height, the width of the head, or the width of the shoulders, or the like, the size of the human target may be determined. The camera 1008 may process the image data and use it to determine the shape, colors, and size of various parts of the user, including the user's hair, clothing, etc. The detected features may be compared to a catalog of feature options for application to a visual representation, such as the visual representation feature options in the features library 197.”)  In addition, the same motivation is used as the rejection for claim 2. OLIVER, Stekkelpark and Geisner are understood to be silent on the remaining limitations of claim 6
etermining one or more measurements of the physical object based on the spatial data; and storing, in a database, the one or more measurements of the physical object in association with at least one of an identifier of the physical object, the three- dimensional representation of the physical object, an identifier of the user, or an identifier of the client device (col.24, lines 35-51 “In one embodiment, the actual size of the garment worn in the photograph can be determined and stored in the database or used to make assumptions about the personal preferences of the user. The actual size can be the manufacturer's size (usually small, medium, large, etc.) or the actual size can be an actual dimension such as length or width in units such as, but not limited centimeters). The actual size of the garment can be determined by knowing the dimensions of an exposed body part in the photograph (e.g., the dimensions of the head of the person wearing the garment). In this case, the relative known size of the body part in the photograph compared to the dimension of the garment in the photograph can be used to calculate an estimated actual size of the garment. The estimated actual size can be used to identify the garment in a known database of garments or can be used to generate or augment garment profile data for use in a garment database as described herein.” where determined the actual size of the garment and store in database)
Therefore, in combination of OLIVER, Stekkelpark and Geisner, it would have been obvious to a person of ordinary skill in the art at the time of invention to modify the method of displaying three-dimensional virtual representations of captured physical items for sale online selling platforms of OLIVER and capturing spatial data of the physical object in the physical environment of Geisner with determining actual size of 
Thus, the combination of OLIVER, Stekkelpark, Geisner and Hansen teaches determining one or more measurements of the physical object based on the spatial data; and storing, in a database, the one or more measurements of the physical object in association with at least one of an identifier of the physical object, the three- dimensional representation of the physical object, an identifier of the user, or an identifier of the client device.
Regarding claim 10, OLIVER, Stekkelpark, Geisner teach the method of claim 2, wherein displaying the three-dimensional representation of the 5physical object in the user interface of the client device includes:  OLIVER, Stekkelpark, Geisner are understood to be silent on the remaining limitations of claim 10.
In the same field endeavor, Hansen teaches accessing, at a record of a database, one or more measurements of the physical object; and displaying the one or more measurements of the physical object in association with the  three-dimensional representation of the 10physical object in the user interface of the client device (col.24, lines 35-51 “In one embodiment, the actual size of the garment worn in the photograph can be determined and stored in the database or used to make assumptions about the personal preferences of the user. The actual size can be the manufacturer's size (usually small, medium, large, etc.) or the actual size can be an actual dimension such as length or width in units such as, but not limited centimeters). The actual size of the garment can be determined by knowing the dimensions of an exposed body part in the photograph (e.g., the dimensions of the head of the person wearing the garment). In this case, the relative known size of the body part in the photograph compared to the dimension of the garment in the photograph can be used to calculate an estimated actual size of the garment. The estimated actual size can be used to identify the garment in a known database of garments or can be used to generate or augment garment profile data for use in a garment database as described herein.”’; col.25, lines 23-28 “The garment profile database can be used to further facilitate matching between unknown garments of users and known garments as described above. In addition, the profile data associated with the garment can be used to determine the probability that a garment identified in photographic data is a match to the known garment in the garment profile database.”) In addition, the same motivation is used as the rejection for claim 6.
Regarding claim 16, OLIVER, Stekkelpark, Geisner teach the system of claim 12, remaining of claim 16 is similar in scope to claim 6 and therefore rejected under the same rationale.
Regarding claim 20, OLIVER, Stekkelpark, Geisner teach the system of claim 12, wherein displaying of the three-dimensional representation of the physical object in the user interface of the client device includes: 
displaying the physical object in association with the three-dimensional representation of the physical object in the user interface of the client device (¶0040  of OLIVER “As will be discussed in further detail below, in addition to providing virtual representations (i.e., visual depictions) of physical items, the virtual closet 200 may also store information regarding the physical items with the virtual representations. Accordingly, a user may select a virtual representation from the virtual closet 200 to , wherein the second gesture to request to initiate the action with the respect to the physical 10object includes a request to obtain input regarding the physical object via an electronic marketplace (¶0075 of OLIVER “Additional information associated with placing the item for sale is accessed, as shown at block 610. This may include information such as a sales price and comments describing the item. The various online selling platforms may have different information requirements and options for placing items for sale. As such, the information accessed at block 610 may be dependent on the online selling platform selected by the user. The information may include information already associated with the virtual representation and stored by the virtual closet and/or may include information provided after selecting the virtual representation to place the corresponding item for sale. Additionally, the information may be manually specified by the user or the system may automatically determine the information. As an example of manually-provided information, the user could manually select a price and write a description of the item. As an example of system-provided information, the system could automatically determine a sales price and product description (e.g., by searching for product sales and description information for similar items online). If the system automatically generates information, the user may be provided the option to edit the information.”; ¶0157 of Geisner “ In using the interface 1200, a user 1002 may make appropriate gestures to select garments from a garment rack 1235, place them in a holding area or example, a user may have a personal closet with a repository of items owned and associated with a particular visual representation. The personal closet may comprise an interface for allowing the user to view and modify clothing and other items that are applied to the user's visual representation. For example, accessories, shoes, etc, may be modified. A user's gender may be determined based on the captured data or as a result of accessing a profile associated with the user.), and wherein the operations further comprise receiving a curated recommendation pertaining to an additional physical object based on the three-dimensional representation of the physical object (¶0050 of OLIVER “The metadata stored by the virtual closet for virtual representations may also allow items to be identified as part of a set or otherwise identifying an association between items. For instance, a user's skis, poles, boots, and goggles could be part of a "skiing" set. As such, when the user searches the virtual closet for skiing gear, the virtual closet may Based on metadata associated with the suit (which may, for instance past usage pattern information or user-edited tags), the virtual closet may recommend particular shoes or shirt to wear with the suit. As still another example, virtual representations of items the user would want for a vacation could be manually or automatically tagged as such. Then, when the user is packing for the trip, the user could get suggestions and reminders of items to bring on the vacation based on the metadata.”) In addition, the same motivation is used as the rejection for claim 2. OLIVER, Stekkelpark, Geisner are understood to be silent on the remaining limitations of claim 20.
In the same field endeavor, Hansen teaches accessing, at a record of a database, one or more measurements of the physical object; and  10displaying the one or more measurements of the physical object in association with the three-dimensional representation of the physical object in the user interface of the client device (col.24, lines 35-51 “In one embodiment, the actual size of the garment worn in the photograph can be determined and stored in the database or used to make assumptions about the personal preferences of the user. The actual size can be the manufacturer's size (usually small, medium, large, etc.) or the actual size can be an actual dimension such as length or width in units such as, but not limited centimeters). The actual size of the garment can be determined by knowing the dimensions of an exposed body part in the photograph (e.g., the dimensions of the head of the person wearing the garment). In this case, the relative known size of the body part in the wherein the operations further comprise receiving a curated recommendation pertaining to  an additional physical object based on the  three- dimensional representation of the physical object and the one or more measurements of the physical object (col.23, lines 13-20 “The databases including garment preference data and/or personal preference data can be used to determine a garment fit and/or to make particular recommendations of particular garment items and/or to recommend locations or retailers for buying particular garment items as described herein. The preference data may be collected directly from a user or derived from other data associated with the user”; col.25, lines 62-67 “The personal preference data (e.g., fitting parameters) may be stored in the user account of the user database and used to provide fitting. For example, garment sizes or particular garments that provide the desired spacing based on the fitting parameter can be identified from a garment database and/or recommended to the user.”;col.26, lines 10-24 “The present invention also includes associating user accounts by identifying acquaintances, friends, or other personal relationships that may exist between account users and making garment recommendations that use, at least in part, the preferences of other users that have a personal relationship. For example, where two users are friends in a social network, their preferences may be similar. Other social networking data such as a user's school, residence, demographic, sex, age, personal interest, and the like may be associated with a user account and used to recommend particular fitted garments. In one embodiment, purchases of one user can be uploaded to a social network and/or social network users having an established connection with a particular social network user may be notified of the purchase and/or shown an electronic display of the garment.”; col.24, lines 35-51 of Hansen “In one embodiment, the actual size of the garment worn in the photograph can be determined and stored in the database or used to make assumptions about the personal preferences of the user. The actual size can be the manufacturer's size (usually small, medium, large, etc.) or the actual size can be an actual dimension such as length or width in units such as, but not limited centimeters). The actual size of the garment can be determined by knowing the dimensions of an exposed body part in the photograph (e.g., the dimensions of the head of the person wearing the garment)) In addition, the same motivation is used as the rejection for claim 6.  
Thus, the combination of OLIVER, Stekkelpark, Geisner and Hansen teaches wherein displaying of the three-dimensional representation of the physical object in the user interface of the client device includes: accessing, at a record of a database, one or more measurements of the physical object; and displaying the one or more measurements of the physical object in association with the three-dimensional representation of the physical object in the user interface of the client device, wherein the second gesture to request to initiate the action with the respect to the physical object includes a request to obtain input regarding the physical object via an electronic marketplace, and wherein the operations further comprise receiving a curated recommendation pertaining to an additional physical object based on the three-dimensional representation of the physical object and the one or more measurements of the physical object.
Regarding claim 22, OLIVER, Geisner Stekkelpark teach the non-transitory machine-readable storage medium of claim 21, further comprising instructions that, when executed by one or more hardware processors of the machine, cause the one or more hardware processors to further 15perform operations comprising: Remaining of claim 22 is similar in scope to claim 6 and therefore rejected under the same rationale.
Regarding claim 28, OLIVER, Stekkelpark, Geisner and Hansen teach the non-transitory machine-readable storage medium of claim 22, further comprising instructions that, when executed by one or more hardware processors of the machine, cause the one or more hardware processors to further perform operations comprising: receiving a curated recommendation pertaining to an additional physical 15object based on the three-dimensional representation of the physical object and the one or more measurements of the physical object (col.23, lines 13-20  of Hansen “The databases including garment preference data and/or personal preference data can be used to determine a garment fit and/or to make particular recommendations of particular garment items and/or to recommend locations or retailers for buying particular garment items as described herein. The preference data  “The personal preference data (e.g., fitting parameters) may be stored in the user account of the user database and used to provide fitting. For example, garment sizes or particular garments that provide the desired spacing based on the fitting parameter can be identified from a garment database and/or recommended to the user.”;col.26, lines 10-24 “The present invention also includes associating user accounts by identifying acquaintances, friends, or other personal relationships that may exist between account users and making garment recommendations that use, at least in part, the preferences of other users that have a personal relationship. For example, where two users are friends in a social network, their preferences may be similar. Other social networking data such as a user's school, residence, demographic, sex, age, personal interest, and the like may be associated with a user account and used to recommend particular fitted garments. In one embodiment, purchases of one user can be uploaded to a social network and/or social network users having an established connection with a particular social network user may be notified of the purchase and/or shown an electronic display of the garment.”; col.24, lines 35-51 of Hansen “In one embodiment, the actual size of the garment worn in the photograph can be determined and stored in the database or used to make assumptions about the personal preferences of the user. The actual size can be the manufacturer's size (usually small, medium, large, etc.) or the actual size can be an actual dimension such as length or width in units such as, but not limited centimeters). The actual size of the garment can be determined by knowing the dimensions of an exposed body part in the photograph (e.g., the dimensions of the head of the person wearing the garment).) In addition, the same motivation is used as the rejection for claim 6.
Regarding claim 31, OLIVER, Stekkelpark, Geisner and Hansen teach the method as described in claim 6, wherein generating the model of the physical object is further based on the one or more measurements of the physical object stored in the database (¶0062 of Geisner “ In another example, the target is a human user and the system detects the user's features, such as eye color, size, and shape, hair color, type, and length, etc. The system may compare the detected features to a catalog of feature options and apply selected features to the visual representation….”; ¶0064 “The computing environment 12 may use a 3-D Model Builder 193 to create 3-D models from scanned scene information available from the image library and the capture device”; col.25, lines 23-28 of Hansen “The garment profile database can be used to further facilitate matching between unknown garments of users and known garments as described above. In addition, the profile data associated with the garment can be used to determine the probability that a garment identified in photographic data is a match to the known garment in the garment profile database.”) In addition, the same motivation is used as the rejection for claim 6.
3.	Claims  34 and 35  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over OLIVER et al, IDS, U.S Patent Application Publication No 2012/0239513 (“OLIVER”) in view of Stekkelpark, U.S Patent Application Publication No.2013/0346085 (“Stekkelpak”) further in view of Geisner et al, U.S Patent Application Publication No 20110246329 (“Geisner”) further in view of Bran et al, U.S Patent Application Publication No.20130170699 (“Bran”)
e method as described in claim 2, further comprising:  the first gesture that points to the physical object and identifies the physical object as the physical object for which the action is to be initiated (¶0054 of OLIVER “ In some embodiments, physical items may be automatically scanned and added to a user's virtual closet. For instance, a depth camera or other image capturing device may be located in a user's home that automatically scans items brought into the user's home”;¶0069 of Stekkelpark “In yet another implementation, an augmented reality device is provided, the device being equipped with at least one camera and least one acoustic-to-electric sensor. An image recognition module is also provided, said module being capable of detecting and recognizing various hand or finger gestures, and the combination of hand or finger gestures and objects (for example objects visible on the display of the device, or physical objects being captured by the device's camera). In other words, a system is provided, which is capable of recognizing hand and finger gestures and objects on a static or dynamic image. In such implementations, the user can make a virtual object selection on the display of the device by pointing with the physical hands or fingers to any of the virtual objects in the user's field of vision. In other implementations, the user can make a physical object selection through the display of the device by pointing with the physical hands or fingers to any of the physical objects in the user's field of vision.”); and the second gesture and requests to initiate the action with the respect to the physical object (¶0080 of OLIVER “….In the embodiment shown in FIG. 7, the system automatically identifies an item to sell; however, the user is given the option to decide whether to actually place the item for sale on an online selling platform.”¶0081 of In using the interface 1200, a user 1002 may make appropriate gestures to select garments from a garment rack 1235, place them in a holding area (garments 1242, 1244, 1246 and 1248) and move the garments onto the virtual model 1050. A user 1002 may use a scroll interface 1227 to move through garments on a virtual rack 1235. A user may select to put garments into a virtual shopping cart 1260 which a user may then purchase using a transaction interface (not shown). Purchasing items using the system may comprise using a purchasing interface provided by system 20 which a user 1002 may interact with using gestures, or may comprise being provided with a vendor specific interface through, for example, a browser window presented in the interface 1200”; ¶0164 of Geisner “ Scene 1410 may be a representation of a user's room or the scene scanned by the capture device 20 (or another background selected by the user). Elements within the scene which are determined to be objects can be removed from the scene, or can be replaced in the scene by other objects through motions of the user. For example, if a user 1002 reaches on an article such as article 1544 and grasps the article and moves it into the scene, the user can position the article within the scene 1410 at a desired location by grasping the article with a hand closing motion, and releasing the article with a hand opening motion. Similarly, the user can paint the room by grasping one of the two icons 1532 and 1534, and applying that to the scene 1550. Any number of different types of articles may be provided from third-party vendors.”)  In addition, the same motivation is 
In the same field of endeavor, Bran teaches detecting a sequential gesture comprising a first step and a second step,  wherein: the first step of the sequential gesture corresponds to first gesture and the second step of the sequential gesture corresponds to second gesture (¶0030  “The gesture device 110 is configured to receive multiple gestures in a sequence or series. For example, the user 112 may perform a first gesture (e.g., Gesture 1 114(1) in FIG. 1) and soon after may perform a second gesture (e.g., Gesture 2 114(2) in FIG. 2). When the gesture device 110 detects multiple gestures, the gesture device 110 can use information from previously detected gestures, as well as the time value between the gestures, to adjust the confidence scores of electronic commands associated with newly received gestures”; ¶0033 “In FIG. 3A, the gesture device 110 detects Gesture 2 after it detects Gesture 1. The time between Gesture 1 and Gesture 2 is measured as the time difference between t.sub.1 and t.sub.2 (shown at reference numeral 332). The time difference 332 may be measured, for example, by the timer unit 212 of the gesture device 110. It is assumed in FIG. 3A that the gesture device 110 has executed any appropriate electronic command (e.g., an electronic command with a sufficient or adequate confidence score) associated with Gesture 1 before Gesture 2 is detected.”)
OLIVER starts with identifying the physical items by scanning or bringing the physical items within a field of view of a depth sensor in order to generate and display the three-dimensional virtual representations of captured physical items.  Then, user selects the three-dimensional virtual representations of captured physical items to place  a field of view of a depth sensor and generate and display three-dimensional virtual representations of captured physical object on shopping application, then user can manipulate the virtual representations of captured physical object by gestures.  These gestures are captured by the depth sensor. Bran teaches receive multiple gestures in a sequence or series such detects Gesture 2 after it detects Gesture 1
Therefore, in combination of OLIVER, Stekkelpark and Geisner, it would have been obvious to a person of ordinary skill in the art at the time of invention to modify the step of identifying physical items in a physical environment by scanning or bringing the physical items within a field of view of a depth sensor with identifying a physical object in a physical environment by a gesture that points to the physical object of Stekkelpark and step of select three-dimensional virtual representations of captured physical items for sale online selling platforms of OLIVER with initiating an action with respect to the presentation of the physical object by a gesture of Geisner with receiving multiple gestures in a sequence or series as seen in Bran because this modification would execute any appropriate electronic command associated with Gesture 1 before Gesture 2 is detected (¶0033 of Bran)
Thus, the combination of OLIVER, Stekkelpark, Geisner and Bran teaches detecting a sequential gesture comprising a first step and a second step, wherein: the first step of the sequential gesture corresponds to the first gesture that points to the physical object and identifies the physical object as the physical object for which the action is to be initiated; and the second step of the sequential gesture corresponds to the second gesture and requests to initiate the action with the respect to the physical object identified by the first step of the sequential gesture.
Regarding claim 35, OLIVER, Stekkelpark and Geisner the method as described in claim 2, wherein the first gesture corresponds to a first step (¶0054 of OLIVER “ In some embodiments, physical items may be automatically scanned and added to a user's virtual closet. For instance, a depth camera or other image capturing device may be located in a user's home that automatically scans items brought into the user's home”;¶0069 of Stekkelpark “In yet another implementation, an augmented reality device is provided, the device being equipped with at least one camera and least one acoustic-to-electric sensor. An image recognition module is also provided, said module being capable of detecting and recognizing various hand or finger gestures, and the combination of hand or finger gestures and objects (for example objects visible on the display of the device, or physical objects being captured by the device's camera). In other words, a system is provided, which is capable of recognizing hand and finger gestures and objects on a static or dynamic image. In such implementations, the user can make a virtual object selection on the display of the device by pointing with the physical hands or fingers to any of the virtual objects in the user's field of vision. In other implementations, the user can make a physical object selection through the display of the device by pointing with the physical hands or fingers to any of the physical objects in the user's field of vision.”)and the second gesture corresponds to a second step (¶0080 of OLIVER “….In the embodiment shown in FIG. 7, the system automatically In using the interface 1200, a user 1002 may make appropriate gestures to select garments from a garment rack 1235, place them in a holding area (garments 1242, 1244, 1246 and 1248) and move the garments onto the virtual model 1050. A user 1002 may use a scroll interface 1227 to move through garments on a virtual rack 1235. A user may select to put garments into a virtual shopping cart 1260 which a user may then purchase using a transaction interface (not shown). Purchasing items using the system may comprise using a purchasing interface provided by system 20 which a user 1002 may interact with using gestures, or may comprise being provided with a vendor specific interface through, for example, a browser window presented in the interface 1200”; ¶0164 of Geisner “ Scene 1410 may be a representation of a user's room or the scene scanned by the capture device 20 (or another background selected by the user). Elements within the scene which are determined to be objects can be removed from the scene, or can be replaced in the scene by other objects through motions of the user. For example, if a user 1002 reaches on an article such as article 1544 and grasps the article and moves it into the scene, the user can position the article within the scene 1410 at a desired location by grasping the article with a hand closing motion, and releasing the article with a hand opening motion. Similarly, the user can paint the room by grasping one of the two icons 
In the same field of endeavor, Bran teaches wherein the first gesture corresponds to a first step in a sequence of gestures and the second gesture corresponds to a second step in the sequence of gestures (¶0030  “The gesture device 110 is configured to receive multiple gestures in a sequence or series. For example, the user 112 may perform a first gesture (e.g., Gesture 1 114(1) in FIG. 1) and soon after may perform a second gesture (e.g., Gesture 2 114(2) in FIG. 2). When the gesture device 110 detects multiple gestures, the gesture device 110 can use information from previously detected gestures, as well as the time value between the gestures, to adjust the confidence scores of electronic commands associated with newly received gestures”; ¶0033 “In FIG. 3A, the gesture device 110 detects Gesture 2 after it detects Gesture 1. The time between Gesture 1 and Gesture 2 is measured as the time difference between t.sub.1 and t.sub.2 (shown at reference numeral 332). The time difference 332 may be measured, for example, by the timer unit 212 of the gesture device 110. It is assumed in FIG. 3A that the gesture device 110 has executed any appropriate electronic command (e.g., an electronic command with a sufficient or adequate confidence score) associated with Gesture 1 before Gesture 2 is detected.”)
OLIVER starts with identifying the physical items by scanning or bringing the physical items within a field of view of a depth sensor in order to generate and display the three-dimensional virtual representations of captured physical items.  Then, user selects the three-dimensional virtual representations of captured physical items to place for sale online selling platforms.  Stekkelpark suggests identifying a physical object in a  a field of view of a depth sensor and generate and display three-dimensional virtual representations of captured physical object on shopping application, then user can manipulate the virtual representations of captured physical object by gestures.  These gestures are captured by the depth sensor. Bran teaches receive multiple gestures in a sequence or series such detects Gesture 2 after it detects Gesture 1
Therefore, in combination of OLIVER, Stekkelpark and Geisner, it would have been obvious to a person of ordinary skill in the art at the time of invention to modify the step of identifying physical items in a physical environment by scanning or bringing the physical items within a field of view of a depth sensor with identifying a physical object in a physical environment by a gesture that points to the physical object of Stekkelpark and step of select three-dimensional virtual representations of captured physical items for sale online selling platforms of OLIVER with initiating an action with respect to the presentation of the physical object by a gesture of Geisner with receiving multiple gestures in a sequence or series as seen in Bran because this modification would execute any appropriate electronic command associated with Gesture 1 before Gesture 2 is detected (¶0033 of Bran)
Thus, the combination of OLIVER, Stekkelpark, Geisner and Bran teaches wherein the first gesture corresponds to a first step in a sequence of gestures and the second gesture corresponds to a second step in the sequence of gestures.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Smith et al, U.S Patent Application Publication No. 20120218423.  Techniques are provided for a real-time virtual reflection and for video interaction with virtual objects in a system. According to one embodiment, a user's image is captured by a video camera, and is outputted to a visual display in reverse, providing a mirror-image feedback to the user's movements. Through the camera interface, the system interprets user's gestures to manipulate virtual objects in real-time, in conjunction with the user's movements. In some embodiments, a user simulates trying on apparel and accessories according to the techniques set forth. 
Contact
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH LE whose telephone number is (571)270-7842.  The examiner can normally be reached on Monday: 8AM-4:30PM EST, Tuesday: 8 AM-3:30PM EST, Wednesday: 8AM-2:30PM EST, Thursday and Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAH LE/Primary Examiner, Art Unit 2619